Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed 10/19/20, 11/06/20, 2/10/21, 4/27/21 and 12/29/21 are acknowledged and have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morii, Hideshi et al. (JP 2005-262975, cited by applicant; hereafter “JP-‘975”). JP-‘975 teaches an airbag device for a saddled vehicle (1) comprising an inflator (23), an airbag (21) which is expanded by gas from the inflator, a retainer (22) accommodating the airbag, the airbag deployed from the top of the retainer, the retainer disposed between a meter (14) provided forwardly of a steering handle (13), and a headlight (16) provided in front of the meter as seen from the side (figure 3), the retainer (22) disposed between the meter and a windscreen (15) located in front of the meter the retainer including a lower portion (e.g., a lower half of element 22) which overlaps the meter from a lower side (e.g. the bottom end of the lower portion of the retainer), the retainer including an upper extending portion (e.g., upper half of element 22) extending upward from a front end of the retainer lower portion (e.g., the front bottom end of the lower portion of 22), the upper extending portion (upper half of 22) extending upward between the meter and the windscreen, the inflator being disposed lower than a top most portion of the display surface of the meter, wherein at least a part of the airbag is accommodated in the lower portion of the retainer (e.g., lower half of element 22), at least a part of the inflator being accommodated in the lower portion of the retainer, at least a part of the meter being disposed in a recessed portion formed between the retainer lower portion (e.g., bottom half of 22 and bottom rearward extending portion of 22) and the upper portion (e.g., upper half of 22), the retainer extending towards an upper rear side along the windscreen which is inclined to be rear upward, the top of the retainer (and the presumed opening) being located below an upper rearward end of the windscreen 
As particularly regards claims 1 and 9, the JP-‘975 reference does not expressly refer to an opening in the upper surface of the upper extending portion of the retainer (e.g., the top of 22), however the airbag is deployed from this location, and would reasonably be expected to include an opening without which it would not be possible to actually achieve the taught deployment. Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an express opening in the top face of the upper portion of the retainer (22) as taught by JP-‘975 for the purpose of ensuring that the airbag deploys as taught.  

Claims 6, 8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP-‘975 in view of Suzuki et al. (US 2001/0024361). The JP-‘975 reference is discussed above, and while teaching a meter and a retainer from the upper end of which the airbag deploys, does not specifically teach a visor associated with the meter, wherein the retainer is located in a notch portion of the visor. Suzuki et al. teach that it is well known to provide a meter (10 in general, e.g., 117, 118) in an instrument panel with a visor portion (122a) directly above the meter lens (106). Initially, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the meter taught by JP-‘975 with a visor, such as taught by Suzuki et al. positioned above the meter, so as to provide improved visibility of the meter in a variety of ambient light conditions for the purpose of ensuring improved readability of the panel indicators. In the instance of providing a visor to the meter of the vehicle of JP-‘975, to the extent that a visor would be located directly above the meter at the location of a rearward end of the top of the retainer (top of 22 in JP-‘975), the ordinary practitioner would recognize that it would be necessary to either (a) extend the forward-rearward length of the panel assembly to accommodate both the visor and the retainer, or (b) provide a recess in the visor to allow the retainer to fit in the existing space. To the extent that changing the overall longitudinal length of the panel assembly would require changes in a larger number of parts (e.g., the top cover and instrument panel, and/or support structure for these elements) and would potentially impact the longitudinal positioning of steering control and/or driver’s seating position, providing a recess or notch in the visor to accommodate the retainer would impact fewer elements on the vehicle if making the change. Resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a notch or recess in the visor taught by the modifying reference to Suzuki et al., where applied to modify the JP-‘975 reference, for the purpose of allowing the accommodation of both the added visor and the existing retainer in the existing instrument panel space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haggkvist teaches a safety impact device associated with a straddle vehicle instrument panel; Yamazaki et al., Sonoda et al. and Horiuchi et al. teach straddle vehicles with airbag mounting proximate an instrument panel; Konno teaches a straddle vehicle instrument panel with visor.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616